—Order, Supreme Court, Bronx County (Alan Saks, J.), entered February 20, 2002, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly denied defendant’s motion for summary judgment dismissing the complaint based on the exclusivity provisions of the Workers’ Compensation Law (Workers’ Compensation Law §§ 11, 29 [6]), since the documentary and testimonial evidence support conflicting inferences as to whether plaintiff, at the time of the alleged accident, was, in fact, a special employee of defendant (see Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557). Concur — Williams, P.J., Ellerin, Rubin, Marlow and Gonzalez, JJ.